Appeal unanimously dismissed, without costs. Memorandum: In this action, plaintiff sought a declaration that various defendants were obligated to defend and indemnify it in a separate action brought by one Williamson in which he seeks to recover for personal injuries, and that defendants also are obliged to defend and indemnify plaintiff in cross claims brought against it by various defendants named by Williamson in related, but separate, actions. Both the Williamson complaint against plaintiff and the cross claims against it were subsequently dismissed on motion and there has been no appeal of the orders entered thereon. The issues raised in the appeal are therefore moot. (Appeal from judgment of Erie Supreme Court, Wolf, J. — declaratory judgment.) Present — Simons, J. P., Hancock, Jr., Callahan, Doerr and Denman, JJ.